FILED
                            NOT FOR PUBLICATION                             JAN 19 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SILVA ARAMYAN, a.k.a. Silva                     No. 08-70953
Movsisyan; ANZEHLA ARAMYAN,
                                                Agency Nos.         A098-144-932
             Petitioners,                                           A095-673-736

 v.
                                                MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 10, 2011 **

Before:      BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

      Silva Aramyan and her daughter, natives and citizens of Armenia, petition

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s (“IJ”) decision denying Silva Aramyan’s

application for asylum, withholding of removal, and relief under the Convention


 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. “We

review findings of fact for substantial evidence and questions of law de novo.”

Cortez-Pineda v. Holder, 610 F.3d 1118, 1121 (9th Cir. 2010). We deny the

petition for review.

      The record does not compel the conclusion that changed or extraordinary

circumstances excused the untimely filing of Aramyan’s asylum application. See 8

C.F.R. § 1208.4(a)(4), (5); Magallanes-Damian v. INS, 783 F.2d 931, 934 (9th Cir.

1986). Accordingly, we deny the petition as to the petitioners’ asylum claims.

      Substantial evidence supports the IJ’s determination that Aramyan was not

credible based on Aramyan’s admission that her initial asylum application was

entirely false and her failure to correct the false statements. See Kaur v. Gonzales,

418 F.3d 1061, 1067 (9th Cir. 2005) (“[H]ad she desired to tell the truth and

correct a false statement she could have easily done so . . . .”). The adverse

credibility determination is further supported by Aramyan’s submission of

fraudulent documents in support of her initial application and the lack of evidence

to corroborate her amended application. See Yeimane-Berhe v. Ashcroft, 393 F.3d

907, 911 (9th Cir. 2004) (“[T]he use of a fraudulent document may, considering

the totality of the record, lend support to an adverse credibility finding.”); Sidhu v.




                                           2                                     08-70953
INS, 220 F.3d 1085, 1090 (9th Cir. 2000) (“[I]f the trier of fact either does not

believe the applicant or does not know what to believe, the applicant’s failure to

corroborate his testimony can be fatal to his asylum application.”). In the absence

of credible testimony, Aramyan cannot establish eligibility for withholding of

removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). We

therefore deny the petition as to that claim.

      Because Aramyan’s CAT claim is based on the same evidence that the

agency found not credible, and she points to no other evidence showing it is more

likely than not she would be tortured if returned to Armenia, her CAT claim fails.

See id. at 1156–57.

      Finally, we deny the petition as to Aramyan’s claim that her asylum

application was not frivolous under 8 U.S.C. § 1158(d)(6). The IJ and BIA

followed the required procedural framework, and the determination that Aramyan

deliberately fabricated material elements of her asylum application is supported by

the preponderance of the evidence. See 8 C.F.R. § 1208.20; Ahir v. Mukasey, 527

F.3d 912, 917–19 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           3                                    08-70953